 


114 HR 1440 IH: To amend the Age Discrimination in Employment Act of 1967 to treat employment as a field emergency medical service practitioner in the same manner as employment as a firefighter for purposes of such Act.
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1440 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. DesJarlais (for himself and Mr. Fleischmann) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Age Discrimination in Employment Act of 1967 to treat employment as a field emergency medical service practitioner in the same manner as employment as a firefighter for purposes of such Act. 
 
 
1.Field emergency medical service practitioners under the Age Discrimination in Employment Act of 1967 
(a)In generalSection 4(j)(1) of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 623(J)(1)) is amended by striking firefighter or as a and inserting firefighter, field emergency medical service practitioner, or. (b)DefinitionSection 11(l) of such Act is amended by adding at the end the following: 
 
(m)The term field emergency medical service practitioner means an employee, the duties of whose position are primarily to perform work directly connected with the responsibility of administration of specialized pre-hospital emergency care for victims of acute illnesses or injury, including an employee engaged in this activity who is transferred to a supervisory or administrative position..  